Citation Nr: 0505553	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
deep vein thrombosis (DVT), left leg, with post phlebitic 
syndrome and varicose veins, currently rated as 20 percent 
disabling, effective March 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1992 to October 1992 
and from June 1993 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) of Togus, Maine.


FINDINGS OF FACT

1.  In August 2000, the RO proposed to reduce the schedular 
rating for the veteran's left leg DVT residuals from 40 
percent to 10 percent.  The veteran was notified of this 
proposed reduction the following month; he was also notified 
that he had 60 days to submit additional evidence.

2.  Following the receipt of additional medical evidence, in 
January 2002, a 20 percent rating was assigned for left leg 
DVT residuals, effective the date of the reduction, March 1, 
2001.

3.  The veteran's left leg DVT residuals are currently 
manifested by chronic swelling and pain without stasis 
pigmentation, eczema or ulceration reflecting an improvement 
in his ability to function under the ordinary conditions of 
life and work.


CONCLUSION OF LAW

The rating for DVT of the left leg with post phlebitic 
syndrome and varicose veins has been properly reduced to 20 
percent, and the criteria for restoration of a 40 percent 
evaluation for the disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.7, 
4.104, Diagnostic Code 7121 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

By an August 2000 rating action, the RO proposed to reduce 
the evaluation for left leg DVT residuals from 40 percent to 
10 percent on the basis that there had been improvement in 
the veteran's condition.  The veteran was notified of this 
proposed reduction by a letter from the RO the following 
month.  He contested the reduction and submitted medical 
evidence against it.  The RO considered the evidence and 
determined the reduction was still warranted.  In December 
2000, the RO reduced the rating to 10 percent, effective 
March 1, 2001, and the veteran then appealed.  A 20 percent 
evaluation was subsequently assigned in January 2002.  In a 
February 2004 letter, the RO informed the veteran of the 
requirements of VCAA.  A supplemental statement of the case 
was issued in April 2004 containing the appropriate law and 
regulations, as well as a discussion of the evidence.

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
concludes that any error in due process is harmless, and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Factual Back ground

Service connection for left leg DVT residuals was initially 
granted in December 1996 on the service medical records 
showing diagnosis and treatment of DVT in service and a 
October 1996 VA examination report which disclosed deep 
venous thrombosis of the left leg by history with residuals 
in the form of post-phlebitic syndrome mild and varicose 
veins.  A 10 percent evaluation was assigned, effective 
August 17, 1996.

In August 1997, the evaluation was increased to 30 percent 
based on VA examination in July 1997 which showed complaints 
of continuous pain with walking, standing or sitting and 
mottled skin appearance with a reddish discolored area in the 
left anterior surface below the knee.  The left calf was 
tender and slightly larger than the right.  There was a fair 
dorsalis pedis pulse in the left foot as contrasted to a 
better pulse in the right foot.  The veteran worked part-time 
as a salesperson only four days in any week for a maximum of 
five hours a day secondary to leg pain with standing.  

In February 1998, the veteran was admitted overnight to 
obtain measurement for elastic stockings.  There was some 
left leg thickness on admission.  He had good response to 
diuretics and elevation with diuresis.  The leg was less 
swollen at discharge.  On VA examination in April 1998 the 
veteran gave a history of DVT with chronic pain and swelling 
aggravated by standing and walking.  He also reported some 
pale blue discoloration of the leg by the end of the day.  He 
denied stasis dermatitis.  There were no obvious varicosities 
and the left calf was slightly larger than the right.  There 
was no tenderness and no definite Homan sign.  There was no 
evidence of swelling, stasis dermatitis, or ulceration.  

In May 1998, the RO noted that the rating schedule for 
cardiovascular conditions had been revised on January 12, 
1998.  As there was no longer a 30 percent evaluation 
available, a 40 percent evaluation was assigned for 
persistent edema with color changes without ulcerations, 
effective January 12, 1998.

In August 2000, the RO proposed reducing the evaluation for 
left leg DVT to 10 percent on the basis of outpatient 
treatment reports from July 1999 to July 2000.  These records 
show the veteran was regularly monitored on anticoagulant 
therapy.  In August 1999, he was evaluated for a single 
episode mild foot and ankle swelling.  There was no evidence 
of pigmentation changes or ulceration.  

On VA examination in July 2000 the veteran continued to have 
chronic edema in the left lower extremity, which increases 
during the day.  The swelling subsides during the evening as 
he rests in bed.  He had not developed any ulceration or 
significant pigmentation about the left ankle.  He was 
attending college and interning 40 hours per week as a 
counselor.  He also worked four to five hours weekly as a 
security guard.  The veteran reported that he was able to 
enjoy relatively normal activity including occasional 
swimming.  He could walk about 15 minutes, covering about a 
half mile, before experiencing swelling and pain.  He was 
able to continue his college education and work without any 
significant activity restriction other than the limitation of 
walking.  

Evaluation of the left lower extremity showed an increased 
superficial venous pattern in the left anteromedial thigh and 
a subcutaneous system in the left upper anteromedial calf.  
There was no evidence of superficial phlebitis in this varix 
and the veteran stated that he had not had any problems with 
this.  The circumference of the left calf was 36.6 
centimeters compared with 35.5 on the right.  There was no 
evidence of stasis pigmentation or ulceration.  There was 1+ 
pitting edema in the left pre-tibial region of the left calf, 
described as mild and not board-like or persistent.  All 
peripheral pulses were palpable and of good volume.  Deep 
tendon reflexes were equal and active.  The veteran walked 
with no obvious limp or gait disturbance.  In an addendum 
dated in August 2000 the examiner noted that although there 
had been no significant improvement shown in the veteran's 
condition, the current level of disability, manifested by 
intermittent edema or aching, more closely resembled a 10 
percent rating.  The veteran was notified the following month 
and given an opportunity to submit additional medical 
evidence to show that the proposed reduction should not be 
made.  He submitted VA outpatient treatment records dated 
from July 2000 to November 2000, which primarily show 
treatment for bilateral wrist pain and continued complaints 
of leg pain and swelling.

A December 2000 rating decision reduced the rating for left 
leg DVT residuals to 10 percent, effective from March 1, 
2001.

Additional evidence was received by the RO consisting of a VA 
examination report dated in December 2001 with clinical 
findings negative for an increase in superficial venous 
pattern.  There was no evidence of edema, calf tenderness, 
stasis dermatitis or ulcerations in the left leg or left 
ankle.  There was no pitting edema.  Pulses were 2+ and 
equal.  Capillary filling was brisk.  There was good hair 
growth to the feet and toes.  The veteran walked without any 
difficulty and without the use of assistive devises.  He 
continued as a full-time college student and part-time child 
care worker.  He was able to perform activities of daily 
living and drive without restriction.  In January 2002 a 
Decision Review Officer (DRO) increased the evaluation to 20 
percent for objective findings of persistent edema with no 
color changes, dermatitis or ulcers, effective March 1, 2001.

Analysis

As a preliminary matter, the Board notes that the veteran has 
appealed only the reduction of the evaluation for left leg 
DVT residuals.  He does not contend, and the evidence does 
not reflect, noncompliance with the procedural requirements 
for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, 
inter alia, notification of the proposed reduction in 
evaluation, a statement of the facts and reasons for such 
reduction, and an opportunity to submit evidence against a 
proposed reduction).  Therefore, the Board will focus only 
upon the propriety of the reduction.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c) (2004).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c) (2004).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski , 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.  

As to the above, however, the Board notes that under 38 
C.F.R. § 3.344(c) (2004), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the 40 percent evaluation was 
granted in May 1998, effective January 1998, and reduced to 
20 percent in January 2002, effective March 2001, it had not 
been in effect for the requisite period of time.  As such, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
directly applicable in this instance.

Having decided that the process required to reduce the 
veteran's left leg DVT residuals rating was correctly 
followed by the RO, the next question to be addressed is 
whether the evidence and other legal authority supported the 
reduction.

Under Diagnostic Code 7121, persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema warrants a 20 percent 
evaluation.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is 
warranted.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  38 C.F.R. § 4.104, (2004).

In comparing the medical evidence upon which the 40 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 20 percent evaluation was based, the 
Board finds that actual improvement in the veteran's disorder 
was shown at the time of the proposed reduction.  The initial 
40 percent rating was based on a clinical findings of 
persistent edema and skin discoloration found on VA 
examinations in July 1997 and April 1998.  At that time the 
veteran was only able to work on 4 days per week for a 
maximum of five hours a day as a salesperson.  Based on the 
these findings, a 40 percent rating was assigned based on the 
RO's assessment that under the new version of Diagnostic Code 
7121, the left leg DVT residuals more closely approximated 
the criteria of persistent edema and stasis pigmentation.  

Although the evidence, which predated the proposed reduction 
action, arguably supported the 40 percent rating under 
Diagnostic Code 7121, the evidence since that time  
consistently addresses the relevant symptomatology (or lack 
thereof), i.e., the presence/absence of persistent edema, 
stasis pigmentation and ulceration.  This evidence shows that 
his left leg disability has remained unchanged as far as the 
diagnosis but the symptoms are limited to chronic pain and 
persistent edema only.  VA outpatient reports dated between 
1999 and 2000 show treatment mainly for unrelated medical 
conditions on an acute basis, although the veteran's left leg 
continued to be monitored and treated with anti-coagulant 
medication.  He was evaluated on VA compensation examinations 
conducted in July 2000 and December 2001, which showed 
continued chronic edema but consistently found that the 
veteran did not have stasis pigmentation, eczema or ulcers.  
Moreover, he was attending college full-time, performing a 
40-hour per week internship and working part-time as a 
security guard.  He reported that he was able to enjoy 
relatively normal activity without any significant activity 
restriction.  Neither examination report nor any other 
contemporaneous evidence suggests that a restoration of the 
prior 40 percent evaluation would be appropriate.

In short, the criteria for a rating of 40 percent set forth 
in Diagnostic Code 7121 requires a higher level of disability 
that is not documented in the record.  Therefore, the Board 
finds that the evidence at the time of the August 2000 
proposed rating reduction reflected an actual improvement in 
the veteran's left leg condition, such that a rating 
reduction from a 40 percent disability evaluation to a 20 
percent disability evaluation was warranted.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for DVT from 40 percent to 20 percent was proper 
in view of the criteria of 38 C.F.R. § 3.105(e) and the 
medical evidence of record.  As such, the preponderance of 
the evidence is against the veteran's claim concerning the 
propriety of this reduction.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b) (West 2002).



ORDER

As the reduction of the rating for the veteran's service-
connected DVT, left leg, with post phlebitic syndrome and 
varicose veins was proper, restoration of the 40 percent 
rating for that disability, effective March 1, 2001 is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


